Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2021, that includes a response to the Final Office Action mailed November 18, 2020, has been entered. Claims 1-27, 37, 41, 44, and 47 have been canceled; and no claims have been amended or newly added. Claim 42 has been withdrawn. Claims 28-36, 38-40, 43, 45, and 46 are under examination in the application. 
Obviousness Type Double Patenting (I and II)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-36, 38-40, 43, 45, and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, and 8 of U.S. Patent No. 9,681,992, in view of Gregory et al. (U.S. Patent Application Pub. No. 2005/0038369). 
Applicant’s elected subject matter is directed to a solid composition in the form of e.g. granules comprising chitosan and citric acid (i.e. a triprotic acid), and further comprising pharmaceutical agents; wherein the composition is insoluble in physiological fluid; the chitosan has a degree of deacetylation of at least 70% and a viscosity greater than 150 cps in 1% acetic acid solution, and is at least partially coated with the triprotic acid; the triprotic acid is present in an amount of 25-60% of the chitosan, and the chitosan:triprotic acid ratio can be “at least” 2:1.
Claims 1-3, 5, 6, and 8 of U.S. Patent No. 9,681,992 disclose a wound care device comprising e.g. chitosan in the form of e.g. granules covered with e.g. at least one organic acid. 
Gregory et al. disclose a wound care composition comprising e.g. chitosan citrate salt (i.e. chitosan salt formed from chitosan and citric acid), wherein the chitosan has a degree of deacetylation of more than 75%, and the wound care composition is capable of adhering to the wound, sealing the wound, accelerating blood clotting, and preventing bleeding from the wound (abstract; paragraph 0035; claims 1, 29, and 31). 
Although the claims at issue are not identical, they are not patentably distinct from each other because i) the specification provides that by chitosan is meant e.g. chitosan with a degree of deacetylation of more than 75% and a viscosity up to 1000 cps (i.e. can be greater than 150 cps), ii) the specification provides that by “acid” is iii) a wound care device comprising chitosan and at least one acid is meant the acid is present e.g. in an amount of 20-55% of the chitosan, and thus the chitosan:acid ratio can be “at least” 2:1.
Since Gregory et al. disclose that a wound care composition comprising e.g. chitosan citrate salt (i.e. chitosan salt formed from chitosan and citric acid), wherein the chitosan has a degree of deacetylation of more than 75%, is capable of adhering to the wound, sealing the wound, accelerating blood clotting, and preventing bleeding from the wound; one of ordinary skill in the art would thus be motivated to manufacture the wound care device by combining chitosan having a degree of deacetylation of more than 75% with citric acid to form the chitosan citrate salt, with the reasonable expectation that the resulting wound care device will be capable of adhering to the wound, sealing the wound, accelerating blood clotting, and preventing bleeding from the wound.
II. Claims 28-30, 32-36, 38-40, 43, 45, and 46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,973,691 (Patented April 13, 2021). 
Applicant’s elected subject matter is directed to a solid composition comprising chitosan at least partially coated with citric acid (i.e. a triprotic acid), and further comprising pharmaceutical agents; wherein the chitosan has a degree of deacetylation of at least 70% and a viscosity greater than 150 cps in 1% acetic acid solution, the triprotic acid is present in an amount of 25-60% of the chitosan, and the chitosan:triprotic acid ratio can be “at least” 2:1.
Claims 1-18 of U.S. Patent No. 10,973,691 disclose a solid composition comprising a first component, e.g. chitosan, in the form of fibers, at least partially coated with at least one triprotic acid and a solubilizing acid; wherein the composition can further comprise pharmaceutical agents, the chitosan has a degree of deacetylation of at least 70% and a viscosity greater than 150 cps in 1% acetic acid solution, the triprotic acid can be citric acid and is present in an amount of 25-60% of the chitosan, and the chitosan:triprotic acid ratio can be “at least” 2:1.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are open to the further inclusion of a solubilizing acid. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-36, 38-40, 43, 45, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Darby et al. (British Patent Application Pub. No. GB 201220076D0, published December 19, 2012, from British Patent Application No. GB 1220076.2), in view of Gregory et al. (U.S. Patent Application Pub. No. 2005/0038369).
***For the convenience of paragraph numbers, Darby et al. citations refer to U.S. Patent Application Pub. No. 2015/0297414, which claims foreign priority to GB 1220076.2.
Applicant Claims
Applicant’s elected subject matter is directed to a solid composition in the form of e.g. granules comprising chitosan at least partially coated with citric acid (i.e. a triprotic acid), and further comprising pharmaceutical agents; wherein the composition is insoluble in physiological fluid, the chitosan has a degree of deacetylation of at least 70% and a viscosity greater than 150 cps in 1% acetic acid solution, the triprotic acid is 
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Darby et al. disclose a wound care composition comprising e.g. chitosan partially or fully coated with e.g. at least one organic acid capable of yielding a chitosan salt with fluid absorbent and gelling properties , and which can further comprise e.g. pharmaceutical agents; wherein the composition can be insoluble in physiological fluid and can be in any known form, e.g. granules; the chitosan typically has a degree of deacetylation of more than 75% and a viscosity e.g. 40-200 cps; and the acid can be e.g. a triprotic acid and is present in an amount of e.g. 20-55% of the chitosan, and thus the chitosan:(triprotic) acid ratio can be “at least” 2:1 (abstract; paragraphs 0007, 0014, 0020, 0021, 0023, 0026, 0029, 0032, 0033, 0073, 0075, 0078, 0095, 0098, 0100).
Gregory et al. disclose a wound care composition comprising e.g. chitosan citrate salt (i.e. chitosan salt formed from chitosan and citric acid), wherein the chitosan has a degree of deacetylation of more than 75%, and the wound care composition is capable of adhering to the wound, sealing the wound, accelerating blood clotting, and preventing bleeding from the wound (abstract; paragraph 0035; claims 1, 29, and 31). 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)’
Darby et al. do not explicitly disclose that the acid is citric acid. This deficiency is cured by the teachings of Gregory et al. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of Darby et al. and Gregory et al., outlined supra, to devise Applicant’s presently claimed composition. 
Darby et al. disclose a wound care composition comprising e.g. chitosan partially or fully coated with e.g. at least one organic acid capable of yielding a chitosan salt; wherein the chitosan typically has a degree of deacetylation of more than 75%; the chitosan:(triprotic) acid ratio can be “at least” 2:1; and the wound care composition can be in the form of granules, is insoluble in physiological fluid, and exhibits enhanced fluid absorbancy and improved structural integrity. Since Gregory et al. disclose that a wound care composition comprising e.g. chitosan citrate salt (i.e. chitosan salt formed from chitosan and citric acid), wherein the chitosan has a degree of deacetylation of more than 75%, is capable of adhering to the wound, sealing the wound, accelerating blood clotting, and preventing bleeding from the wound; one of ordinary skill in the art would thus be motivated to manufacture the Darby et al. wound care device by combining chitosan having a degree of deacetylation of more than 75% with citric acid to form the chitosan citrate salt, with the reasonable expectation that the resulting wound care device will exhibit enhanced fluid absorbancy and improved structural integrity, and will be capable of adhering to the wound, sealing the wound, accelerating blood clotting, and preventing bleeding from the wound.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
.
Response to Arguments
Applicant's arguments filed May 18, 2021 have been fully considered but they are not persuasive.
i) Applicant contends that “Darby does not disclose a composition…comprising citric acid” but “instead, Darby discloses a composition comprising a non-triprotic acid”. 
The Examiner, however, would like to point out the following:
1. In stark contrast to Applicant’s assertion, Darby does not expressly teach that their inventive composition necessarily excludes (i.e. cannot contain) a triprotic acid, and Darby does not expressly or implicitly exclude citric acid in particular at all. While Darby may exemplify the use of acids, e.g. such as acetic acid and lactic acid, that are not themselves triprotic acids, this is certainly not the same as Darby necessarily excluding triprotic acids. Rather, Darby generally teaches that any organic acid would be suitable for the purpose, including polyprotic acids. 
2. Both Darby and Gregory are directed to a wound care composition comprising chitosan with a deacetylation of more than 75% and an organic acid that adheres to a wound sufficiently well to stop the flow of blood and exudates. Gregory employs e.g. citric acid as the organic acid for the purpose. Hence, it would be prima facie obvious to employ citric acid in Darby for the same purpose as well. 
ii) Applicant contends that “there is no teaching in Darby nor Gregory that teaches that the use of a triprotic acid would increase the antimicrobial effectiveness of the composition”, and that “Figures 1 and 3 and Table 1 of the PCT application as filed” demonstrate that “a solid composition coated with at least one triprotic acid…was effective against all microorganisms tested” while lactic acid and acetic acid were not as effective. 
The Examiner, however, would like to point out the following:
1. The prior art rejection of record is not based on one of ordinary skill in the art being motivated to employ citric acid in the Darby composition specifically for an improved antimicrobial effect. This point does not appear to address the actual prior art rejection made of record at all. 
2. Citric acid, lactic acid, and acetic acid are three different acids, and Applicant has not established that one would expect these three different acids to have precisely the same antimicrobial effect against any microbe that one may select. Presumably, by “the PCT application as filed” Applicant is referencing PCT/GB2016/050178. As noted in Table 1, citric acid, lactic acid, and acetic acid (i.e. samples E, D, and C, respectively) were all just as effective, i.e. >log4, against certain microbes tested, e.g. E. faecillis and S. epidermidis. It is also noted that Table 1 shows that a non-triprotic acid (i.e. in this case either lactic acid or citric acid) is just as effective, i.e. >log4, against most of the other microbes tested as was the triprotic acid. No doubt if one were to expand the microbes tested beyond those selected by Applicant, one would find that lactic acid and/or acetic acid would be superior to citric acid, depending on the microbe tested.
P. aeruginosa infection, in which case the data shown in Table 1 would be relevant to establishing at least a superior effect by citric acid. In summary, then, the data does not directly address the grounds of the actual rejection that was made, does not establish superior and unexpected results, and does not appear to be particularly relevant to the claimed subject matter or the stated grounds of the prior art rejection.  
iii) Applicant contends that “the primary function of Darby is to produce a dressing with improved absorbancy, which gels upon exposure to a fluid”, while “it is noted on page 13, lines 10-13 of the PCT application as filed the use of triprotic acids in wound dressings has been known to create a dressing that tends not to gel”. 
The Examiner, however, would like to point out the following:
1. The prior art rejection of record is over Darby in view of Gregory, not the disclosure of Applicant’s PCT application. Hence, this point also does not appear to properly address the actual prior art rejection made of record at all. For the reasons discussed in detail in the prior art rejection, it would have been obvious for one of ordinary skill in the art to combine the teachings of Darby and Gregory to arrive at the instantly claimed subject matter with a reasonable expectation of success, regardless of a general statement made in Applicant’s PCT application that certain triprotic acids in nonwoven wound dressings have been known to create a dressing that tends not to gel, which general statement does not even mention citric acid in particular.

3. Darby discloses that the combination of deacetylated chitosan and an organic acid will gel in the presence of fluid (e.g. blood or exudate). Gregory employs the combination of deacetylated chitosan and an organic acid, and the dressing is exposed to fluid (e.g. blood and exudate). It can only be reasonably surmised that the Gregory dressing will gel in the presence of fluid just as the Darby dressing does. Darby discloses that gel-based dressings have the benefit of being cohesive so they don’t stick to a wound site but rather can be easily removed in one piece. Moreover, the Darby dressing exhibits improved structural integrity. Likewise, Gregory discloses that their dressing also exhibits cohesion and structural integrity, and indeed a “failed” dressing is one that undergoes “adhesive and structural failure” (see Gregory, paragraph [0151[). Clearly, the “successful” dressing disclosed in Gregory, made from the same materials, performs in the same manner, i.e. remains substantially water-insoluble, and maintains excellent adhesion and structural integrity. Therefore, for the reasons discussed here 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/DAVID BROWE/Primary Examiner, Art Unit 1617